            Case 1:20-cv-00755-CCB Document 13 Filed 09/15/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                 BALTIMORE DIVISION

GENIE SOUTHERLAND,                             )
                                               )
       Plaintiff,                              )
                                               )
       v.                                      )      No. 1:20-cv-00755-CCB
                                               )
SWIFTFUNDS FINANCIAL SERVICES                  )
LLC,                                           )
                                               )
       Defendant.                              )

              ORDER GRANTING DEFAULT JUDGMENT AND JUDGMENT

       THIS CAUSE having come before the Court to consider, Plaintiff’s, GENIE

SOUTHERLAND, Motion for Default Judgment against Defendant, SWIFTFUNDS

FINANCIAL SERVICES LLC, and upon consideration and after due deliberation and sufficient

cause appearing therefore, it is ORDERED and ADJUDGED that Plaintiff’s Motion for Default

Judgment is granted and it is FURTHER ORDERED that Plaintiff, GENIE SOUTHERLAND,

recover from Defendant, SWIFTFUNDS FINANCIAL SERVICES LLC, the following amount

plus any applicable interest:

                $1,000.00 in statutory damages for violations of the FDCPA
                $4,097.20 in attorneys’ fees
                $ 660.00 in costs
                __________________________
                $5,757.20


        9/15/20
Dated: ___________                                       /S/
                                            Honorable Catherine C. Blake
                                            United States District Judge




                                               1
